DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-4 and 6-14 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the machine for making liquid or semi-liquid food products, comprising: an adjustment system configured for adjusting a position of the opposing element relative to the rotary device, whereby a pressure, exerted between the rotary device and the opposing portion on the flexible portion and on the mixture 2Application # : 16/785,071contained in the flexible portion is adjustable as a function of the position of the opposing element relative to the rotary device; wherein the adjustment system includes a threaded fastener and a spring acted upon by the threaded fastener to adjust the pressure between the rotary device and the opposing element on the flexible portion and on the mixture contained in the flexible portion, an elastic action of the spring maintaining the pressure on the flexible portion and on the mixture contained in the flexible portion; wherein the adjustment system is configured such that: rotation of the threaded fastener in a first direction moves the opposing element and the rotary device toward one another to form a smaller space between the opposing element and the rotary device, thereby increasing the pressure on the flexible portion and on the mixture contained in the flexible portion, and rotation of the threaded fastener in a second direction opposite the first direction moves the opposing element and the rotary device away from one another to form a larger space between the opposing element and the rotary device, thereby decreasing the pressure on the flexible portion and the mixture contained in the flexible portion of instant independent claim 1.
The following references (US-20160113305-A1) to COCCHI; Andrea, (US-5447417-A) to Kuhl; Peter J., and (US-20060177328-A1) to Nordell; Benjamin T.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claim 1. Therefore, the independent claim and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

08/24/2022